UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington,D.C. 20549 Form10-K R ANNUAL REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended August31, 2011 or £ TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number:1-12227 THE SHAW GROUP INC. (Exact name of registrant as specified in its charter) LOUISIANA 72-1106167 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 4171 Essen Lane Baton Rouge, Louisiana 70809 (Address of principal executive offices) (Zip Code) (225)932-2500 (Registrant’s telephone number, including area code) Securities registered pursuant to Section12(b) of the Act: Title of Each Class Name of Each Exchange on Which Registered Common Stock— no par value New York Stock Exchange Securities registered pursuant to Section12(g) of the Act: None. Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act.YesRNoo Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or Section15(d) of the Act.YesoNoR Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.YesRNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T (§229.405 of this chapter) during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files).YesþNoo Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of RegulationS-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in PartIII of this Form10-K or any amendment to this Form10-K.o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filerR Smaller reporting companyo Non-accelerated filero(Do not check if a smaller reporting company) Accelerated filero Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Act).YesoNoR The aggregate market value of the voting and non-voting common stock held by non-affiliates of the registrant was approximately $2.9 billion (computed by reference to the closing sale price of the registrant’s common stock on the New York Stock Exchange (NYSE) on February28, 2011, the last business day of the registrant’s most recently completed second fiscal quarter). Common stock held as of such date by each officer and director and by each person who owns 5% or more of the outstanding common stock have been excluded in that such persons may be deemed to be affiliates. This determination of affiliate status is not necessarily a conclusive determination for other purposes. The number of shares of the registrant’s common stock outstanding at October26, 2011 was 71,310,071. DOCUMENTS INCORPORATED BY REFERENCE Portions of the registrant’s definitive proxy statement for its 2012 Annual Meeting of Shareholders, which will be filed with the Securities and Exchange Commission (the SEC) within 120days of August31, 2011, are incorporated by reference into PartIII of this Annual Report on Form10-K for the fiscal year ended August31, 2011 (Form10-K). TABLE OF CONTENTS PARTI Item 1. Business Item 1A. Risk Factors Item 1B. Unresolved Staff Comments Item 2. Properties Item 3. Legal Proceedings Item 4. (Removed and Reserved) PARTII Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities Item 6. Selected Financial Data Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations Item 7A. Quantitative and Qualitative Disclosures About Market Risk Item 8. Financial Statements and Supplementary Data Item 9. Changes in and Disagreements With Accountants on Accounting and Financial Disclosure Item 9A. Controls and Procedures Item 9B. Other Information PARTIII Item 10. Directors, Executive Officers and Corporate Governance Item 11. ExecutiveCompensation Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters Item 13. Certain Relationships and Related Transactions, and Director Independence Item 14. Principal Accounting Fees and Services PARTIV Item 15. Exhibits, Financial Statement Schedules i GLOSSARY OF TERMS When the following terms and abbreviations appear in the text of this report, they have the meanings indicated below: ABWR Advanced boiling water reactor AQC Air quality control AP1000® AP1000 is a registered trademark of Westinghouse Electric Co., LLC AR Accounts receivable ASC Accounting Standards Codification ASME American Society of Mechanical Engineers ASU Accounting Standards Update Badger Badger Technologies Holdings L.L.C. BNFL British Nuclear Fuels plc CAP Compliance Assurance Process CCGT Combined-cycle gas turbine CERCLA Comprehensive Environmental Response, Compensation and Liability Act CIE Costs and estimated earnings in excess of billings COL Combined operating license Corps U.S. Army Corps of Engineers COSO Committee of Sponsoring Organizations of the Treadway Commission CRA Commercial relationship agreement DJHeavy Construction Dow Jones US Heavy Construction DOE U.S. Department of Energy E&C Our Energy and Chemicals segment E&I Our Environmental and Infrastructure segment EBIT Earnings before interest expense and income taxes EBITDA Earnings before interest expense, income taxes, depreciation and amortization EHS Environmental Health and Safety EPA U.S. Environmental Protection Agency EPC Engineering, procurement and construction EPU Extended power uprate ERISA Employee Retirement Income Security Act EU European Union Exchange Act Securities Exchange Act of 1934, as amended F&M Our Fabrication and Manufacturing segment Facility Our unsecured Second Amended and Restated Credit Agreement, dated as of June 15, 2011 FASB Financial Accounting Standards Board FCC Fluid catalytic cracking FCPA U.S. Foreign Corrupt Practices Act FEED Front-end engineering and design FEMA Federal Emergency Management Agency FIFO First-in, first-out GAAP Accounting principles generally accepted in the United States GHGs Greenhouse gases IAEA International Atomic Energy Agency IDIQ Indefinite delivery, indefinite quantity IHI Ishikawajima-Harima Heavy Industries Co., Ltd. Interest LC The additional letters of credit for $77.9 million at August 31, 2011, for the benefit of NEH related to interest on the Westinghouse Bonds (defined below). Investment in Westinghouse Our 20% interest in Toshiba Nuclear Energy Holdings (US), Inc. and Toshiba Nuclear Energy Holdings (UK), Ltd. Acquired in October 2006 IRS Internal Revenue Service IT Group IT Group, Inc. JPY Japanese Yen LEED Leadership in Energy and Environmental Design LGP Loan Guarantee Program LIBOR London Interbank Offered Rate LNG Liquefied natural gas NEH Nuclear Energy Holdings LLC, our wholly-owned special purpose acquisition subsidiary NOx Nitrogen oxides NRC Nuclear Regulatory Commission NYSE New York Stock Exchange OSHA Occupational Safety and Health Administration ii PAA Price-Anderson Act Principal LC Aletter of credit for approximately $55.8 million at August 31, 2011, established by us for the benefit of NEH related to the principal on the Westinghouse Bonds (defined below). PRPs Potentially responsible parties Put Option Japanese Yen-denominated put option agreements entered into in connection with the acquisition of our Investment in Westinghouse RCRA Resources Conservation and Recovery Act S&P Standard & Poor’s S&P 500 Standard & Poor’s 500 index SAR Stock appreciation rights Sarbanes-Oxley Sarbanes-Oxley Act of 2002, as amended SEC United States Securities and Exchange Commission Securities Act The Securities Act of 1933, as amended SG&A Selling, general and administrative SHARQ A grassroots ethylene plant for Eastern Petrochemical Company in Saudi Arabia Shaw-Nass Shaw-Nass Middle East, W.L.L. SO2 Sulfur dioxide Stone & Webster Stone & Webster, Inc. Syngas Synthesis gas TNEH-UK Toshiba Nuclear Energy Holdings (UK), Ltd. TNEH-US Toshiba Nuclear Energy Holdings (US), Inc. VIE Variable interest entity Westinghouse Our Investment in Westinghouse, along with its subsidiaries Westinghouse Bonds The JPY 128.98 billion (equivalent to approximately $1.1 billion)limited recourse bonds issued by NEH on October 13, 2006 and maturing on March 15, 2013 used to partially finance our Investment in Westinghouse. Westinghouse Equity Our 20% equity interest in Westinghouse, held by Nuclear Energy Holdings iii CAUTIONARY STATEMENT REGARDING FORWARD-LOOKING STATEMENTS Certain statements and information in this Form10-K may constitute “forward-looking statements” within the meaning of the Private Securities Litigation Act of 1995. The words “believe,” “expect,” “anticipate,” “plan,” “intend,” “foresee,” “should,” “would,” “could” or other similar expressions are intended to identify forward-looking statements, which are generally not historical in nature. These forward-looking statements are based on our current expectations and beliefs concerning future developments and their potential effect on us. While management believes that these forward-looking statements are reasonable as and when made, there can be no assurance that future developments affecting us will be those that we anticipate. All comments concerning our expectations for future revenues and operating results are based on our forecasts for our existing operations and do not include the potential impact of any future acquisitions. Our forward-looking statements involve significant risks and uncertainties (some of which are beyond our control) and assumptions that could cause actual results to differ materially from our historical experience and our present expectations or projections. Important factors that could cause actual results to differ materially from those in the forward-looking statements include, but are not limited to, those described in (1)PartI, Item1A —Risk Factors and elsewhere in this Form10-K, (2)our reports and registration statements filed from time to time with the SEC and (3)other announcements we make from time to time. Readers are cautioned not to place undue reliance on forward-looking statements, which speak only as of the date hereof. We undertake no obligation to publicly update or revise any forward-looking statements after the date they are made, whether as a result of new information, future events or otherwise. PARTI Item1.Business. General The Shaw Group Inc. (Shaw, we, us, and our) is a leading global provider of technology, engineering, procurement, construction, maintenance, fabrication, manufacturing, consulting, remediation, and facilities management services to a diverse client base that includes regulated electric utilities, independent and merchant power producers, government agencies, multinational and national oil companies, and industrial corporations. We have developed and acquired significant intellectual property, including induction pipe bending technology, environmental decontamination technologies, and downstream petrochemical technologies. Through our investment in the Westinghouse Group, we have exclusive opportunities to bid on engineering, procurement and construction (EPC) services on future Westinghouse advanced passive AP1000® nuclear power technology units to be built in the United States (U.S.) and other locations. (AP1000 is a trademark or registered trademark in the U.S. of Westinghouse Electric Co. LLC, its subsidiaries and/or its affiliates. This mark also may be used and/or registered in other countries throughout the world. All rights reserved. Unauthorized use is strictly prohibited. Other names may be trademarks of their respective owners.)Our proprietary olefin and refinery technologies – coupled with ethyl benzene, styrene, cumene, and bisphenol A technologies – allow us to offer clients integrated oil refinery and petrochemicals solutions. We believe our technologies, which span our business units companywide, provide us with a competitive, long-term advantage in the marketplace. Shaw has significant experience in effectively managing subcontractors, craft labor, and materials procurement associated with the construction of oil refineries, petrochemical plants, electric power generation plants, and other industrial facilities. We have the versatility to function on any given project as the primary contractor, subcontractor, or quality assurance construction manager. We provide technical and economic analysis and consulting to a global client base primarily in the fossil, nuclear power, environmental, energy, and chemicals industries. We report our financial results using August31stas our fiscal year end. Accordingly, our fiscal quarter end dates are as follows: First Quarter November 30th Second Quarter February 28th Third Quarter May 31st Fourth Quarter August 31st Our stock trades on the NYSE under the ticker symbol “SHAW.” We are a Louisiana corporation with our executive offices located at 4171 Essen Lane, Baton Rouge, Louisiana 70809, and our telephone number is (225)932-2500. History In 1986, J. M. Bernhard, Jr., our Chairman, President and Chief Executive Officer, and two colleagues, founded Shaw as a pipe fabrication shop in Baton Rouge, Louisiana. Since then we significantly have expanded our expertise and breadth of services through organic growth and strategic acquisitions. 1 In July 2000, we acquired certain assets of Stone & Webster, Inc. (Stone & Webster), a leading global provider of EPC, construction management and consulting services to the energy, chemical, nuclear, environmental, and infrastructure industries. Combined with our existing pipe fabrication and construction capabilities, the Stone & Webster acquisition transformed Shaw into a vertically integrated EPC services company. Our May 2002 acquisition of select assets of the IT Group, Inc. (IT Group) significantly expanded our position in the environmental remediation and infrastructure markets, particularly in the U.S. government services sector. The acquisition further diversified our clientele and contract mix and provided new opportunities to cross-sell services, such as environmental remediation, to our existing EPC clients. In October 2006, we acquired a 20% interest in two companies (our Investment in Westinghouse) who, together with their subsidiaries, are collectively referred to as the Westinghouse Group (Westinghouse). Westinghouse provides advanced nuclear plant designs and equipment, fuel, and a wide range of other products and services to the owners and operators of nuclear power plants. We intend to divest our Investment in Westinghouse no later than January 2013. In addition to our Investment in Westinghouse, we are parties to a commercial relationship agreement (CRA) with Westinghouse, which provides us certain exclusive opportunities to bid on projects for which we would perform EPC services for future projects using Westinghouse’s nuclear AP1000 technology. This agreement will remain in effect until such time as our subsidiary, Nuclear Energy Holdings, L.L.C. exercises its put options to sell its shares in Westinghouse to Toshiba. For an explanation of this investment, see Part I, Item 1 — Business — Investment in Westinghouse Segment, below. Our Business Segments Because of the wide variety of our technical services and our vertical integration, we believe we are uniquely positioned to provide seamless services to our clients through the lifespan of projects, from the concept, design, building, and construction phases to the maintenance, operations, decommissioning, and decontamination phases. We believe our direct-hire construction capabilities provide us with a competitive advantage in many of the industries we serve. Our segments strive to support and complement each other, enabling Shaw to rely on internal resources for much of our work. Currently, we are organized under the following seven reportable segments: •Power, •Plant Services, •Environmental& Infrastructure (E&I), •Energy& Chemicals (E&C), •Fabrication& Manufacturing (F&M), •Investment in Westinghouse,and •Corporate For detailed financial information and geographical sales information regarding each segment, see PartII, Item7— Management’s Discussion and Analysis of Financial Condition and Results of Operations and Note16— Business Segments included in our consolidated financial statements beginning on pageF-2. In addition, see Item1A— Risk Factors for a discussion of the risks related to our foreign operations. Power Segment Our Power segment provides a range of services, including design, EPC, technology and consulting services, primarily to the fossil and nuclear power generation industries. Nuclear Power Generation.Approximately 19% of the electric power generated in the U.S. is from nuclear power plants. We provide a wide range of technical services, including engineering, design, procurement, construction, and project management, to the domestic and international nuclear power industry. We have been awarded three EPC contracts to build six AP1000 nuclear power units in the U.S. — two units each for Georgia Power, South Carolina Electric & Gas, and Progress Energy. In China, we are providing technical and project management services for four AP1000 nuclear power units at two sites and have an initial contract for an additional two AP1000 nuclear units at a third site. 2 Nuclear Services.In addition to our expertise in new plant construction, we are recognized in the power industry for improving the efficiency, capacity output, and reliability of existing nuclear plants through power uprates and life-cycle management. We perform EPC services to restore, renovate, or modify those plants. The projects represent a competitive cost alternative to new plant construction and are expected to be an important component in the expansion of U.S. power generation and our Power segment. In 2011, we entered into a contract to provide EPC services on approved projects designed to extend the life cycle of major components at American Electric Power’s Cook Nuclear Plant in Michigan. Gas-Fired Generation. Approximately 22% of electric power generated in the U.S. is from natural gas-fired power plants. We continue to observe increased activity in gas-fired electric generation, as electric utilities and independent power producers look to diversify their assets. In addition, in many states, initiatives to reduce carbon dioxide and other greenhouse gas emissions, as well as anticipated demand for additional electric power generation capacity, have stimulated renewed interest in gas-fired power plants. Gas-fired plants generally are less expensive to construct than coal-fired and nuclear power plants but have comparatively higher operating costs. We expect power producers to increase capital spending in the U.S. on gas-fired power plants to take advantage of relatively inexpensive natural gas prices. We expect gas-fired power plants to continue to be an important component of long-term power generation in the U.S. and internationally. We believe our capabilities and expertise position us well to capitalize on opportunities in this area. We are building two combined-cycle gas turbine (CCGT) gas plants in North Carolina and completed a CCGT plant in Nevada in 2011. We have seen increased activity in this area as evidenced by a fourth-quarter EPC services award for a nominal 550-megawatt CCGT gas turbine plant for Entergy’s Ninemile Point Steam Electric Station near New Orleans, Louisiana. Clean Coal-Fired Generation.Approximately 44% of electric power generated in the U.S. is from coal-fired power plants. Electric power companies in the U.S. historically have pursued construction of new coal-fired power plants because, although coal-fired capacity is capital-intensive to build, it generally has relatively lower operating costs compared to other fossil fuels, and the U.S. has significant coal reserves. However, uncertainty surrounding potential regulations targeting carbon and other emissions, as well as the global economic downturn and low natural gas prices, has caused the development of coal and other solid fuel-fired power plants to slow significantly. Nevertheless, we believe coal will continue to be a component of future U.S. energy generation, and we intend to capture a significant share of any new-build, retrofit or expansion projects. Air Quality Control (AQC).We service the domestic and international markets for flue gas desulfurization retrofits, installation of mercury emission controls, fine-particle pollution control, carbon capture systems, and selective catalytic reduction processes for fossil-fueled power plants. AQC activity is heavily dependent on federal and state regulation of air pollution and has declined in recent years as new air regulations are being developed by states and the U.S. Environmental Protection Agency (the EPA). In July 2011, the EPA finalized the Cross-State Air Pollution Rule, which replaces the court-vacated Clean Air Interstate Rule. The Cross-State Air Pollution Rule is designed to reduce sulfur dioxide (SO2) and nitrogen oxides (NOx) emissions. Also, in March 2011, the EPA proposed Mercury and Air Toxics Standards for power plants, which replaces the court-vacated Clean Air Mercury Rule. These rules are subject to a number of legal challenges in the U.S. Court of Appeals for the D.C. Circuit, with lawsuits having only recently been filed in September 2011 by a power generation company and by the States of Kansas and Texas. As the first-ever national standard for mercury and other hazardous air pollutants from power plants, Mercury and Air Toxics Standards are expected to require many power plants to install pollution-control technologies to reduce these emissions. The final rule is anticipated by the end of 2011. Regulation of greenhouse gases by the EPA under the Clean Air Act began in January 2011 and will require covered parties to implement best-available control technologies that are determined by state or federal permitting authorities on a case-by-case basis. We are working with owners of fossil-fueled power plants to evaluate the impact of the regulatory initiatives these regulations and develop compliance strategies. We anticipate increased opportunities for the installation of various air pollution-control technologies as these regulatory initiatives are finalized and placed into effect. Plant Services Segment Our Plant Services segment is a market leader, providing a full range of integrated asset life-cycle capabilities that complement our power and industrial EPC services. We provide clients with electric power refueling outage maintenance, turnaround maintenance, routine maintenance, offshore maintenance, modifications, capital construction, off-site modularization, fabrication, reliability engineering, plant engineering, plant support, and specialty services. We perform services to restore, rebuild, repair, renovate, and modify industrial facilities, as well as offer predictive and preventive maintenance. Our Plant Services segment operates at client work sites primarily in North America. Nuclear Plant Maintenance and Modifications. We provide systemwide maintenance and modification services to approximately 39% of the 104 operating nuclear power reactors in the U.S., including the country’s two largest nuclear fleets. Those services include engineering, maintenance, and modification services at various times to support daily operations, plant refueling outages, life/license extensions, materials upgrades, capacity uprates, and performance improvements. 3 In addition, we provide a continuum of support and planning between refueling outages and maintain an experienced core team of professionals. We concentrate on complicated, noncommodity projects in which our historical expertise and project management skills add value. We can further expand supplemental nuclear plant modifications for existing clients and are capable of providing services to international clients operating nuclear plants. Fossil Plant Maintenance and Modifications. In addition to nuclear plant maintenance, we provide or offer services to fossil generating facilities including coal and natural gas plants. Our nuclear maintenance expertise and construction planning and execution skills support the services we provide to fossil power clients. Industrial Maintenance and Modifications. We have a continuous presence at several U.S. field locations serving alternative energy, petrochemical, specialty chemical, oil and gas, steel, manufacturing, and refining industries. We offer comprehensive services to clients in combinations that increase capacity, reduce expenditures, and optimize costs to enable higher returns on production within their facilities. Capital Construction. Our capital construction experts bring decades of experience to serve clients in chemical, petrochemical, refining, and power industries throughout the U.S. Our construction scope includes constructability reviews, civil and concrete work, structural steel erection, electrical and instrumentation services, mechanical and piping system erection, and modular construction. We also can successfully mobilize resources under demanding client deadlines to rebuild and restore facilities damaged by natural disasters or catastrophes. Environmental & Infrastructure (E&I) Segment Our E&I segment provides full-scale environmental and infrastructure services for government and private-sector clients around the world. These services include program and project management, design-build, engineering and construction, sustainability and energy efficiency, remediation and restoration, science and technology, facilities management, and emergency response and disaster recovery. Program Management. We manage large federal, state, and local government programs, including capital improvement, emergency response and disaster recovery, and energy efficiency programs, as well as private-sector commercial programs. We provide planning, program management, operations management, and technical services for clients such as FEMA and for state-run energy efficiency programs in Illinois, Louisiana, Missouri and Wisconsin. We staff projects with experienced professionals and provide clients with a single point of accountability. Our integrated business teams provide expertise and consistency throughout each program. Design-Build. We use our proficiencies in engineering, design, procurement, operations, construction, and construction management for all design-build phases of large infrastructure projects. Valued at approximately $1.2 billion, our Inner Harbor Navigation Canal Surge Barrier project in New Orleans, Louisiana, recently achieved its milestone of 100-year-level storm protection. Nearly two miles long, it is the largest design-build civil works project ever awarded by the U.S. Army Corps of Engineers (Corps) and part of a system designed to better protect the greater New Orleans area from the storm surge that often accompanies hurricanes and tropical storms. Also, Shaw AREVA MOX Services, LLC is under contract with the U.S. Department of Energy (DOE) to design, license, and construct the approximately $4.5 billion mixed oxide fuel fabrication facility in Aiken, South Carolina – a first-of-its-kind facility in the U.S. to process weapons-grade plutonium into fuel for nuclear power generating plants. Additionally, we provide a range of cost-effective green building solutions, including those that meet requirements for Leadership in Energy and Environmental Design (LEED) certified structures for the federal government, helping our clients achieve sustainability goals and save energy. Environmental Remediation. As a leading environmental remediation contractor, we provide a full range of engineering, design, construction, and scientific services to clients in the chemical, energy, real estate, manufacturing, and transportation sectors. We execute complex remediation and restoration projects at U.S. government sites contaminated with hazardous wastes. For more than a decade, we have provided remediation services at multiple sites for the Corps’ Formerly Utilized Sites Remedial Action Program. We also possess extensive munitions response experience and have responded to munitions and explosives of concern at Formerly Used Defense Sites, Base Closure and Realignment facilities and Department of Defense bases. Our technological capabilities such as laboratory assessments, field testing, and analytic evaluation support a wide range of client needs, including groundwater modeling, contaminant transport, and soil washing. Additionally, we have one of the largest production capacities of microbial cultures in the industry, allowing for the biological remediation of contaminated groundwater and the sale of cultures to licensees. Emergency Response & Recovery. We provide emergency response, relief and recovery services for clients and communities around the world. Our specialized resources and equipment, including real-time professional staffing deployments and technological capabilities, enable quick response to adverse environmental, health, safety, and economic impacts resulting from natural disasters, industrial incidents or acts of terrorism. Following the massive earthquake and tsunami that struck Japan in 2011, we began working with Toshiba Corp. to provide engineering, design, consulting, environmental and remediation services at the Fukushima Daiichi nuclear power plant. In addition, we have responded to numerous emergencies, including hurricanes Katrina, Rita, Ike, and Gustav; the earthquake in Haiti; the Deepwater Horizon oil spill in the Gulf of Mexico; and, most recently, the outbreak of flooding and tornados in both the midwestern and southeastern U.S. 4 Coastal, Maritime and Natural Resource Engineering and Restoration. We provide engineering and design services, including port and waterway navigation feasibility and development, sediment management, coastal engineering, environmental services, levee development and barrier island and shoreline protection and restoration. We also perform wetlands construction, mitigation, and restoration. Many of our projects are generated by the Coastal Wetlands Planning Protection and Restoration Act, which provides federal funds to restore and conserve coastal wetlands and barrier islands. In response to the Deepwater Horizon oil spill, we managed the construction of barrier berms for the state of Louisiana and continue to provide surveying, monitoring, and project management services. Our acquisition of Coastal Planning & Engineering, Inc. in March of 2011 strengthens our coastal restoration and port expansion expertise, as well as our ability to provide offshore support for the oil and gas industry.In addition, the CPE trade name enables us to leverage the CPE reputation within these markets. General Infrastructure and Transportation. We provide construction management and program management for infrastructure projects related to transportation, water, and wastewater systems. We are helping to manage construction of the Croton Water Filtration Plant, a project that will improve water quality for 8 million New Yorkers. In addition, our work for the Federal Transit Administration includes more than 20 years of program management oversight services for complex infrastructure projects.
